Title: To John Adams from United States House of Representatives, 28 November 1797
From: United States House of Representatives
To: Adams, John


				
					Address of the House of Representatives to John Adams, President of the United States.

Sir:
					November 28, 1797.
				
				
While our sympathy is excited by the recent sufferings of the citizens of Philadelphia, we participate in the satisfaction which you are pleased to express that the duration of the late calamity was so limited as to render unnecessary the expense and inconvenience that would have been incident to the convention of Congress in another place; and we shall readily attend to every useful amendment of the law which contemplates the event of contagious sickness at the seat of Government.

In lamenting the increase of the injuries offered to the persons and property of our citizens at sea we gratefully acknowledge the continuance of interior tranquillity and the attendant blessings of which you remind us as alleviations of these fatal effects of injustice and violence.

Whatever may be the result of the mission to the French Republic, your early and uniform attachment to the interest of our country, your important services in the struggle for its independence, and your unceasing exertions for its welfare afford no room to doubt of the sincerity of your efforts to conduct the negotiation to a successful conclusion on such terms as may be compatible with the safety, honor, and interest of the United States. We have also a firm reliance upon the energy and unanimity of the people of these States in the assertion of their rights, and on their determination to exert upon all proper occasions their ample resources in providing for the national defense.

The importance of commerce and its beneficial influence upon agriculture, arts, and manufactures have been verified in the growth and prosperity of our country. It is essentially connected with the other great interests of the community; they must flourish and decline together; and while the extension of our navigation and trade naturally excites the jealousy and tempts the avarice of other nations, we are firmly persuaded that the numerous and deserving class of citizens engaged in these pursuits and dependent on them for their subsistence has a strong and indisputable claim to our support and protection.

The delay of the Spanish officers to fulfill the treaty existing with His Catholic Majesty is a source of deep regret. We learn, however, with satisfaction that you still indulge hopes of removing the objections which have been made to its execution, and that you have continued in readiness to receive the posts. Disposed to perform with fidelity our national engagements, nothing shall be wanting on our part to obtain the same justice from others which we exercise toward them.

Our abhorrence can not be too strongly expressed of the intrigues of foreign agents to alienate the affections of the Indians and to rouse them to acts of hostility against the United States. No means in our power should be omitted of providing for the suppression of such cruel practices and for the adequate punishment of their atrocious authors. Upon the other interesting subjects noticed in your address we shall bestow the requisite attention. To preserve inviolable the public faith by providing for the due execution of our treaties, to indemnify those who may have just claims to retribution upon the United States for expenses incurred in defending the property and relieving the necessities of our unfortunate fellow-citizens, to guard against evasions of the laws intended to secure advantages to the navigation of our own vessels, and especially to prevent by all possible means an unnecessary accumulation of the public debt, are duties which we shall endeavor to keep in view and discharge with assiduity.

We regard with great anxiety the singular and portentous situation of the principal powers of Europe. It were devoutly to be wished that the United States, remote from this seat of war and discord, unambitious of conquests, respecting the rights of other nations, and desirous merely to avail themselves of their natural resources, might be permitted to behold the scenes which desolate that quarter of the globe with only those sympathetic emotions which are natural to the lovers of peace and friends of the human race. But we are led by events to associate with these feelings a sense of the dangers which menace our security and peace. We rely upon your assurances of a zealous and hearty concurrence in such measures as may be necessary to avert these dangers, and nothing on our part shall be wanting to repel them which the honor, safety, and prosperity of our country may require.
				
					
				
				
			